 In the Matter of BILL LEVERMAN, K. C. BOYSEM, AND SAWNIE B.S-111TH, COPARTNERS D/B/AW. & W. FRUIT COMPANYandTEXASFRUIT & VEGETABLE WORKERS UNION, LOCAL 35, AFFILIATED WITH:FOOD, TOBACCO, AGRICULTURAL AND ALLIED WORKERS OF AMERICA,C. 1. 0.Case No. 16-R-1135.-Decided January 19, 1945Strickland,Ewers,andWilkins,byMr. Scott Toothaker,ofMis-sion,Tex., andMr. Austin E. Anson,ofHarlingen,Tex., for the-Company.Mr. Otis G. Nation,ofMercedes,Tex., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Texas Fruit & Vegetable Workers.Union, Local 35, affiliated with Food, Tobacco, Agricultural and,Allied Workers of Ameria, C. I. 0., herein called the Union,'allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Bill Leverman, K. C. Boysem, and SawnieB. Smith, copartners d/b/a W. & W. Fruit Company, Edinburg,Texas, herein called the Company, the National Labor RelationsBoard provided ` for an appropriate hearing upon due notice beforeJohn H. Garver, Trial Examiner. Saidhearing'was held at Edin-burg, Texas, on December 18, 1944. The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing' on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Atthe hearing the Company made motions that the petition be dismissed.IAt the timethe petition was Sled the Union was affiliated with United Cannery,Agricultural,Packing and,AlliedWorkers of America.However, several weeks priorto thehearing in the instant proceeding,the latter changed its name in convention toFood, Tobacco,Agricultural'and Allied Workers of America.-60 N. L.R. B , No. 31.164 W. & W. FRUIT COMPANY165The Trial Examiner reserved rulings on those motions for the Board.The motions are hereby denied.All parties were afforded opportunity,to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBill Leverman, K. C. Boysem, and Sawnie B. Smith are engaged atEdinburg, Texas, in packing citrus fruits.Theyuse raw materialsvalued in excess of $20,000 annually.From October 9, 1944, to-the,date of the hearing, the Company packed and shipped citrus fruit-valued in excess of $60,000 all of which was shipped to points outsidethe State of Texas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act 2-II.THE ORGANIZATION INVOLVEDTexas Fruit & Vegetable Workers Union, Local 35, affiliated withFood, Tobacco, Agricultural and Allied Workers of America, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn Noveniber 14, 1944, the Union requested the Company to grantit recognition as the exclusive collective bargaining representative ofcertain of the Company's employees.The Company refused this re-quest until such time as the Union is certified by the Board.32The Company asserts that the Board is without jurisdiction because the employeesof the Company fall within the definition of the term"agricultural laborer" in Section 2(3) of the Act.We find no merit in this contention. See e.g.North Whittier HeightsCitrus Ass'n v. N. L.R. B.,109 F.(2d) 76(C. C. A. 9),cert. den 310 U. S. 632.'The Company contends in its brief that it is not the.,proper— representative for collec-tive bargaining with the Union,but that Texas Citrus and Vegetable Growers and Ship-pers Association,herein called the Association,of which it is a member,is.This issueas not raised at the hearing.In support of its contention the Company points out inits brief that the Association is its representative in various matters, including the rightto represent it in all natters of national and state legislation before all boards, bureaus,and committees;to handle all matters for regulating wages and hours, labor,freightrates, etc. ;and that wage increase applications have heretofore been filed with the NationalWar Labor Board by the Association as the result of which wages of employees of theCompany were raised.The Company as the employer has the primary obligation of bargaining with therepresentative of its employees, and although it might properly designate the Associa-tion to fulfill such obligation,the Company's request that the Association be so certifiedis clearly not properly before the Board ; it is the function of the Board to certify thebargaining representative of the employees and not that of the employer. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of the Trial Examiner, read into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found to be appropriate 4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all car loaders, packers, graders, labelers,lidders, general floor helpers, the watchman, the mechanic, and boxcontractor and helpers at the Edinburg packing plant of the Com-pany, excluding office and supervisory employees, constitute anappropriate unit.The only controversy with respect to the unit con-cerns the watchman, the mechanic, and box .contractor and helpers.The Company would exclude all such persons from the unit.The mechanic is an all around "handy" man.He repairs the pack-ing machinery used by the employees admittedly in the unit and, onoccasion, assists the regular packing employees with their work.The record discloses that he has no supervisory authority.We shallinclude him in the unit.The Company has an oral arrangement with a box contractorwhereby the latter undertakes to make the boxes that are needed forthe Company's packing operations for a stipulated amount.Thework is performed inside the packing plant and equipment and mate-rial are supplied by the Company. In the event the contractor re-quires additional help, he hires and pays them.The contractor andhis helpers are neither carried on the Company's pay roll nor cov-ered by the Company's workmen's compensation insurance and otheremployee benefits.We find that the box contractor and his helpersare not employees of the Company, but are an independent con-tractor and his employees.Accordingly, we shall exclude them fromthe unit.The Coinpany employs one watchman whom the Union would in-clude in the unit.The watchman is not armed, uniformed, or depu-tized and performs duties normally performed by watchmen.Weshall include him in the unit.We find that all employees of the Company, including the watch-man and the mechanic, but excluding clerical employees, box con-tractor and helpers, foremen, and any other supervisory employees.with authority to hire, promote, discharge, discipline, or otherwise4 The Trial Examiner reported that the Union presented 10 authorization cards bearingthe names of persons who worked during one or more of the pay-roll periods ending Novem-ber 16, November 23, November 30, and December 7, 1944. The Company employed amaverage of 26 employees during each of these pay-roll periods. W. & W. FRUIT COMPANY167-effect changes- in the status of employees, or effectively recommend-such action, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-'roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in the-Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor-Relations Board by Section 9 (c) of the National Labor Relations.Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bill Leverman,_K. C. Boysem, and Sawnie B. Smith, copartners d/b/a W. & W. FruitCompany, Edinburg, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of the-Regional Director for the Sixteenth Region, acting in this matter as.agent for the National Labor Relations Board, and subject to Article-III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, who,were employed during the pay-roll period immediately preceding the-date of this Direction, including employees who did not work during-said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States cello present themselves in person at the polls, butexcluding those employees who have since quit or been discharged for-cause and have not been rehired or reinstated prior to the date of the-election, to determine whether or not they desire to be represented byTexas Fruit & Vegetable Workers Union, Local 35, affiliated withFood, Tobacco, Agricultural and Allied Workers of America, C. I. O.,for the purposes of collective bargaining.11